Title: To John Adams from Edmund Jenings, 18 April 1782
From: Jenings, Edmund
To: Adams, John



Brussels April 18th. 1782
Sir

I had the Honor of receiving your Excellencys Letter of the 3d Instant at Paris, where I had gone in Company with Mr De Neufville. I paid my respects to his Excellency at Passy, and was invited to dine with Him on Sunday last, after He Was informed that I proposed quitting Paris on that Day.
I have long paid a particular Attention to your Excellencys Movements in Holland, and it is with the greatest pleasure, that I observe they are likely to be crowned with the fullest Success your Excellencys Sagacity, Activity and Firmness must meet with the Applause of your Country but they will meet with too, and that with reason, as the world goes, the Envy of those, who want those Qualities. Your Excellency has all the merit of disposing the people of Holland in favor of the American Cause, The Work is entirely your Own. You will have the greatest Honor from it and I trust our Country will recieve the Benefit, you have in View to Obtain for Her.
I am pleased to find, that the King of Englands late Proposal to the States is considered in its true light. The folly and the Insidiousness of it are Obvious and is a proof that the present Ministry are not a Jot Wiser or better than their Predecessors. I Know many of them; I Know their Principles are base, there are but few, who have any Liberallity of Sentiment and they will not be Suffered to Act as the Times require.
I should think, Sir, that the Principles of the intended Motion, which turned out the late Ministry might be discanted on with great Use at this Time in Holland, or at least if any opposition is given from a Certain Quarter to your Excellencys Measures the Principle was that a people, a free people I mean, have a right to withdraw their Confidence from their Servants, and who ought therefore to retire, altho no Proofs can be produced of their Knavery.
I have had late Letters from England, I am indeed Ashamd of the best people in that infatuated Country. Your Excellency I beleive dispises them.
The Ship that arrived in 17 Days from the Chesapeak says that the English have taken a most extraordinary number of Vessels in those Quarters in a short Time, that their Cruisers mind not the two french frigates Stationed in the Bay because perhaps the french frigates mind not them. One of them is lost off Cape Henry.


I am with the greatest Consideration Sir your Excellencys Most Obedient Humble Servant
Edm: Jenings

